DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 21 November 2019, have been reviewed and accepted by the Examiner.
Allowable Subject Matter
Claim 20 is allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
in a deployed enterprise resource planning system implementing a first fiscal year variant, configuring a second fiscal year variant, wherein the second fiscal year variant is different from the first fiscal year variant; 
identifying a list of target tables in the deployed enterprise resource planning system that contains the first fiscal year variant; 
converting the first fiscal year variant to the second fiscal year variant in the list of target tables; and 
replacing the first fiscal year variant with the second fiscal year variant in a reference framework interfacing with the list of target tables.
These limitations recite certain methods of organizing human activity, such as managing personal behavior or relationships between people (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which data is merely 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the 
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-10 also do not integrate the abstract idea into a practical application. Notably, claims 2-10 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-10 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 11-19 appear to include similar subject matter as in claims 1-10 as discussed above. More specifically, independent claim 11 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 11-19 equally apply and therefore stand rejected.

Claim 20 appear to include similar subject matter as in claims 1-3, 5, and 9 as discussed above. More specifically, independent claim 20 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Val, Kyrylo, et al (U.S. 2010/0318494 and known hereinafter as Val).

Val teaches a computer-implemented method comprising: 
in a deployed enterprise resource planning system implementing a first fiscal year variant, configuring a second fiscal year variant, wherein the second fiscal year variant is different from the first fiscal year variant (e.g. Val, see paragraphs [0021-0023]), which discloses an ERP system that is configured to convert data from source table to target table based on schemas and variables.); 
identifying a list of target tables in the deployed enterprise resource planning system that contains the first fiscal year variant (e.g. Val, see paragraphs [0022-0024], which discloses identifying target tables, in which source data from the source table are to be converted.); 
converting the first fiscal year variant to the second fiscal year variant in the list of target tables (e.g. Val, see paragraphs [0023-0025], which discloses converting the data from the source tables into the target tables based on a complete conversion of the source rows of the source tables to the target tables.); and 
replacing the first fiscal year variant with the second fiscal year variant in a reference framework interfacing with the list of target tables (e.g. Val, see paragraphs [0024-0027], which discloses the conversion system may track updates to the source table to indicate when the tables were updated, thereby indicating that the data values have been updated (e.g. replaced) in the target tables.). 

As per claim 11, Val teaches a system comprising: 
one or more processors (e.g. Val, see paragraph [0038], which discloses one or more processors.); and 
memory coupled to the one or more processors (e.g. Val, see paragraph [0038], which discloses memory coupled to one or more processors.) comprising instructions causing the one or more processors to perform a method comprising: 
in a deployed enterprise resource planning system implementing a first fiscal year variant, configuring a second fiscal year variant, wherein the second fiscal year variant is different from the first fiscal year variant (e.g. Val, see paragraphs [0021-0023]), which discloses an ERP system that is configured to convert data from source table to target table based on schemas and variables.); 
identifying a list of target tables in the deployed enterprise resource planning system that contains the first fiscal year variant (e.g. Val, see paragraphs [0022-0024], which discloses identifying target tables, in which source data from the source table are to be converted.); 
converting the first fiscal year variant to the second fiscal year variant in the list of target tables (e.g. Val, see paragraphs [0023-0025], which discloses converting the data from the source tables into the target tables based on a complete conversion of the source rows of the source tables to the target tables.); and 
replacing the first fiscal year variant with the second fiscal year variant in a reference framework interfacing with the list of target tables (e.g. Val, see paragraphs [0024-0027], which discloses the conversion system may track updates to the source table to indicate when the tables were updated, thereby indicating that the data values have been updated (e.g. replaced) in the target tables.). 

As per claims 2 and 12, Val teaches the method of claim 1 and the system of claim 11, respectively, wherein the reference framework comprises at least a storage (e.g. Val, see paragraphs [0031-0035], which discloses source tables that include rows and columns, in which variables and values associated with the variables are stored. The Examiner notes that the first fiscal year variant and second fiscal year variant are variables based on a design choice by the Applicant and therefore are an intended use of manipulating the source tables.). 

As per claim 4, Val teaches the method of claim 2, wherein converting the first fiscal year variant to the second fiscal year variant in the list of target tables and replacing the first fiscal year variant with the second fiscal year variant in the reference framework are scheduled to occur in a period when no business transaction involving the first fiscal year variant (e.g. Val, see paragraphs [0031-0035], which discloses source tables that include rows and columns, in which variables and values associated with the variables are stored. The Examiner notes that the first fiscal year variant and second fiscal year variant are variables based on a design choice by the Applicant and therefore are an intended use of manipulating the source tables.). 

As per claims 6 and 15, Val teaches the method of claim 1 and the system of claim 11, respectively, wherein the first fiscal year variant comprises a first start date, the second fiscal year variant comprises a second start date, the second start date being different from the first start date (e.g. Val, see paragraphs [0031-0035], which discloses . 

As per claims 7 and 16, Val teaches the method of claim 1 and the system of claim 11, respectively, wherein the first fiscal year variant comprises a first set of bookkeeping periods, the second fiscal year variant comprises a second set of bookkeeping periods, the second set of bookkeeping periods being different from the first set of bookkeeping periods  (e.g. Val, see paragraphs [0031-0035], which discloses source tables that include rows and columns, in which variables and values associated with the variables are stored. The Examiner notes that the first fiscal year variant and second fiscal year variant are variables based on a design choice by the Applicant and therefore are an intended use of manipulating the source tables.). 

As per claims 8 and 17, Val teaches the method of claim 7 and the system of claim 16, respectively, wherein the first fiscal year variant further comprises a third set of bookkeeping periods that are different from the first set of bookkeeping periods, and the second fiscal year variant further comprises a fourth set of bookkeeping periods that are different from the second set of bookkeeping periods  (e.g. Val, see paragraphs [0031-0035], which discloses source tables that include rows and columns, in which variables and values associated with the variables are stored. The Examiner notes that the first fiscal year variant and second fiscal year variant are variables based on a design choice by the Applicant and therefore are an intended use of manipulating the source tables.). 

Val teaches the method of claim 1 and the system of claim 11, respectively, wherein identifying the list of target tables comprises: 
in a repository in the deployed enterprise resource planning system, searching for a domain parameter that contains a predefined identifier representing the first fiscal year variant, wherein the repository comprises a schema containing a complete list of database tables and respective fields in the database tables (e.g. Val, see paragraph [0023-0024], which discloses a list of target tables based on the chosen schema.). 

As per claims 10 and 19, Val teaches the method of claim 1 and the system of claim 11, respectively, wherein: 
the list of target tables are located in a cloud-based backend tenant of the deployed enterprise resource planning system (e.g. Val, see paragraph [0023-0024], which discloses a list of target tables based on the chosen schema.); and 
the reference framework is configured to modify the list of target tables upon receiving an upgrade directive from a service provider, wherein the upgrade directive specifies new features or functionalities to be implemented in the deployed enterprise resource planning system (e.g. Val, see Figure 5, paragraphs [0034-0036], which discloses a framework in which the ERP system is coupled to a plurality of devices and systems.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Val, Kyrylo, et al (U.S. 2010/0318494 and known hereinafter as Val) in view of Kharisma, Esguerra, et al (U.S. 2018/0089188 and known hereinafter as Kharisma).

As per claims 3 and 14, Val teaches the method of claim 2 and the system of claim 12, respectively, however it does not explicitly disclose generating a hashed key based on the keystring that comprises the predefined text pattern and the first fiscal year variant identifier; and regenerating the hashed key after replacing the first fiscal year variant identifier with the second fiscal year variant identifier in the keystring.
Kharisma teaches generating a hashed key based on the keystring that comprises the predefined text pattern and the first fiscal year variant identifier (e.g. Kharisma, see paragraphs [0357-0360], which discloses search patterns to obtain the variable based on the hash value.); and 
regenerating the hashed key after replacing the first fiscal year variant identifier with the second fiscal year variant identifier in the keystring (e.g. Kharisma, see paragraphs [0357-0360], which discloses search patterns to obtain the variable based on the hash value, where the hash value may be regenerated.). 
Val is directed to conversion of an application database to minimize time in single-user access mode. Kharisma is directed to hash bucketing big data. Both are analogous art because they are directed to using an ERP system to convert and manipulate tables and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Val with the teachings of Kharisma to include the claimed features with the motivation to improve table conversions within an ERP system.

As per claims 5 and 13, Val teaches the method of claim 2 and the system of claim 12, respectively, wherein replacing the first fiscal year variant with the second fiscal year variant in the reference framework comprises: 
identifying a plurality of storage entities in the reference framework (e.g. Val, see paragraphs [0030-0033], which discloses an ERP system that includes a plurality of source tables (e.g. storage entities).).
However it does not explicitly disclose searching for the predefined text pattern in the identified plurality of storage entities, wherein the predefined text pattern is followed by the first fiscal year variant identifier representing the first fiscal year variant; and for one or more found predefined text patterns in the identified plurality of storage entities, replacing the first fiscal year variant identifier with the second fiscal year variant identifier representing the second fiscal year variant.
Kharisma teaches searching for the predefined text pattern in the identified plurality of storage entities, wherein the predefined text pattern is followed by the first fiscal year variant identifier representing the first fiscal year variant (e.g. Kharisma, see paragraphs [0099-0100], which discloses predefined formats where data item with specific data formats (e.g. patterns) are stored at predefined locations in the data.); and 
for one or more found predefined text patterns in the identified plurality of storage entities (e.g. Kharisma, see paragraphs [0099-0100], which discloses predefined formats where data item with specific data formats (e.g. patterns) are stored at predefined locations in the data.), replacing the first fiscal year variant identifier with the second fiscal year variant identifier representing the second fiscal year variant (e.g. Kharisma, see paragraphs [0099-0104], which discloses predefined formats where data item with specific data formats (e.g. patterns) are stored at predefined locations in the data and may be updated based on the specified format.).
Val is directed to conversion of an application database to minimize time in single-user access mode. Kharisma is directed to hash bucketing big data. Both are analogous art because they are directed to using an ERP system to convert and manipulate tables and therefore it .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        
November 20, 2021